Citation Nr: 9933346	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pulmonary disorders 
that include residuals of a left lobectomy with left 
bullectomy, congenital bullous lung disease, residuals of 
pneumothorax, upper respiratory infections, and emphysema as 
secondary to exposure to Agent Orange.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
August 1968 to January 1973.  Based on such service, he was 
awarded the Vietnam Service Medal with 3 stars, the Vietnam 
Campaign Medal, and the Vietnam Cross of Gallantry.  He 
served in Vietnam from April 1969 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for emphysema will be the subject of the remand 
portion of this decision.  


FINDING OF FACT

There is no competent and probative evidence that residuals 
of a left lobectomy with left bullectomy, congenital bullous 
lung disease, residuals of pneumothorax, upper respiratory 
infections, and emphysema, respectively, resulted from or 
were aggravated by Agent Orange exposure during active 
service.


CONCLUSION OF LAW

The claim for service connection for pulmonary disorders that 
include residuals of a left lobectomy with left bullectomy, 
congenital bullous lung disease, residuals of pneumothorax, 
upper respiratory infections, and emphysema as secondary to 
exposure to Agent Orange is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen 
for flu syndrome with productive cough in May 1970.  The 
lungs were shown to be clear.  In October 1970, he was seen 
for an upper respiratory infection with running nose.  He was 
treated for a cold in February and March 1972.  In June 1972, 
he was treated for a chest cold with a cough productive of 
yellow phlegm.  He reportedly had had a continuous cold for 
about 2 months with a progressive cough.  The symptoms 
continued into July 1972.  He had to discontinue running 
because of difficulty breathing.  He was still having 
problems breathing in August 1972.  A history of a cough 
productive of a small amount of yellowish sputum was 
recorded.  With strenuous exercise (running) he developed a 
tight feeling in the anterior chest and felt that he could 
not catch his breath.  There was no paroxysmal nocturnal 
dyspnea, orthopnea, hemoptysis, fever, chills, night sweats 
or weight loss.  There was no history of exposure to 
tuberculosis.  His symptoms were worse during cold weather.  
He had no history of allergies.  He did not wheeze.  His 
lungs were clear to percussion and auscultation.  Chest X-ray 
was termed within normal limits.  Arterial blood gas studies 
were termed normoxemic with mild alveolar hyperventilation.  
Pulmonary function tests (PFT's) showed mild expiratory 
obstructive defect with no improvement from bronchodilators.  
Hyperinflation was noted.  His cooperation was termed 
questionable.  Repeated PFT's a week later showed that mild 
expiratory obstructive defect improved from bronchodilators.  
The impression was mild bronchitis.  He was sneezing and 
sniffling with yellow mucous in September 1972.  In November 
1972, he was treated for an upper respiratory infection.  His 
chest was clear.  

When the veteran was hospitalized at Martin Luther King, Jr., 
General Hospital in September and October 1982 for injuries 
sustained in a motorcycle accident, the general physical 
examination showed that the chest was clear to auscultation 
and percussion.  

On a VA examination in February 1984, the lungs were clear 
without wheezes or rales.  X-ray examination of the chest 
revealed bullae formation of the left upper lobe and tenting 
of the right hemidiaphragm.  There was old granulomatous 
disease in the lung fields.  The impression was bullous 
emphysema.  

The veteran was hospitalized by VA in May and June 1988 after 
the sudden onset of left chest pain several days prior to 
admission.  He reportedly was known to have bullous lung 
disease by past chest X-rays, and was thought to have a 
spontaneous pneumothorax.  A chest tube was placed with no 
change by X-ray.  The finding was thought to be a large left 
apical bulla.  A pulmonary medicine consultation resulted in 
recommended elective left thoracotomy and stapling of the 
bulla after the left chest insertion site, which had become 
infected, healed.  Surgery was scheduled after the infection 
resolved.  

The veteran was transferred to a VA domiciliary facility and 
then re-hospitalized with symptomatic left upper chest pain.  
A long history of bullous lung disease (presumed congenital 
bullous disease) was noted.  He underwent left thoracotomy 
with left upper lobectomy/bullectomy; at that time it was 
noted that he was known to have a large left-sided bulla 
"since at least 1982 when he was in service."  He had been 
asymptomatic until recently.  His postoperative course was 
completely uneventful.   He was transferred back to the 
domiciliary facility.  His pulmonary condition remained 
stable.  In October 1988, he was treated successfully for 
bronchitis and chest X-ray revealed a slight infiltrate 
consistent pneumonia.  His bronchitis and pneumonia episodes 
resolved.  

VA outpatient treatment records show, in May 1990, that 
veteran was being followed for postoperative residuals of 
bullous emphysema.  He complained of shortness of breath.  
The lungs were clear to auscultation.  Chest X-ray showed 
bullous emphysema with a possibly large left anterior bullous 
and residuals of a bullectomy.  On chest X-ray in October 
1991, there were post-surgical residuals of the left upper 
chest and a questionable mass of the left base.  High lung 
volumes were noted.  

VA computerized tomogram (CT) of the chest in November 1991 
shows that overall lung volumes were increased.  There was 
shotty axillary adenopathy.  Moderately severe bullous 
emphysematous change throughout the lungs but mainly in the 
paramediastinal location was identified.  No parenchymal mass 
was identified.  There was a single left lower lobe calcified 
granuloma.  There was no evidence of interstitial disease of 
the lungs.  Chest X-rays in January 1993 reveal extensive 
bullous changes and over-expansion of the lungs as well as 
surgical sutures in the left upper lobe.  In November 1993, 
there was bullous emphysema with herniation of the right lung 
into the left hemithorax, anteriorly.  In June 1994, there 
was chronic obstructive pulmonary disease (COPD) and 
herniation of the right lung into the left.  In February 
1996, chest X-ray for his symptoms of painful respiration 
with left chest pain revealed a left base parenchymal density 
interpreted as air space disease versus chronic lung 
scarring, apical emphysematous disease and blebs, status post 
left bleb resection or repair and no evidence of 
pneumothorax.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1999) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1999).  

If the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d), (1999).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and develop specified diseases are presumed to 
have been exposed to Agent Orange or similar herbicides.  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991 has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for respiratory disorders other than 
certain respiratory cancers.  64 Fed. Reg. 59241 (1999).  

Before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Analysis

The specific claim to be decided here is whether the 
specified pulmonary disorders resulted from the veteran's 
exposure to Agent Orange during active service.  This claim 
is to be distinguished from any claim for service connection 
on a direct or presumptive basis for pulmonary disability 
other than as due to Agent Orange.  By rating action of the 
RO in February 1989, service connection was denied for both 
lung disease and any disability due to Agent Orange exposure.  
Following appropriate notice the veteran filed  a timely 
notice of disagreement pursuant to which the RO prepared a 
statement of the case sent to him in May 1989, along with 
instructions regarding the necessity of filing a substantive 
appeal.  Further action on the Agent Orange issue was 
deferred pursuant to a stay on such claims.  He again claimed 
service connection for Agent Orange exposure in August 1990.  
In September 1996, he clarified his claim to include 
pulmonary residuals of Agent Orange exposure.  

The factual background regarding the veteran's lung 
disability, to include evidence concurrent with active 
service, has been presented to clarify the claim just as to 
Agent Orange exposure and to provide a complete evidentiary 
picture as to the nature and extent, to include the medical 
history, of the current lung disability claimed to have 
resulted from Agent Orange exposure.  Again, the issue to be 
decided here is strictly limited to the question of whether 
any of the specified respiratory disorders was induced or 
aggravated by any inservice exposure to Agent Orange.  

The veteran's claim that inservice Agent Orange exposures 
gave rise to his respiratory disorders that include probable 
congenital bullous emphysema and residuals of 
lobectomy/bullectomy is not credible.  Exposure to Agent 
Orange is not recognized as a cause of such pulmonary 
disorders, or the other disorders claimed, such as pneumonia 
and pneumothorax.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. 
§§ 3.307, 3.309.   None of the claimed respiratory disorders 
is listed in the pathogenesis of Agent Orange under these 
criteria ( Notice, 59 Fed.Reg. 341-346 (1994)) and no medical 
evidence has been presented to otherwise support a 
relationship between any of the claimed respiratory disorders 
and Agent Orange exposure.  

To clarify the actual respiratory disorders that are shown to 
be present, the Board would point out that the current 
disorders include chronic bullous emphysema and residuals of 
a left lobectomy/bullectomy.  While a pneumothorax was 
suspected in the past, it proved to be a left bulla.  Actual 
pneumothorax has never been shown.  The veteran is also shown 
to have COPD and, by X-ray, old granulomatous disease, a left 
lower lobe calcified granuloma, and herniation of the right 
lung into the left hemithorax.  There have been instances of 
bronchitis and pneumonia, but these are shown to have 
resolved with treatment, and no residual, chronic lung 
impairment has been attributed those acute and transitory 
infectious processes.  

The veteran may also establish on a direct basis service 
connection for his respiratory disorders based on exposure to 
herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir 1994).  
However, since no pertinent respiratory disorder is 
recognized as due to Agent Orange exposure and the claimed 
disease must be listed as potentially a consequence of Agent 
Orange in order to be subject to presumptive service 
connection, it may not be presumed that the veteran was even 
exposed to Agent Orange during active service.  Accordingly, 
in light of the holding in McCartt v. West, 12 Vet. App. 164 
(1999), the claim may not be considered well grounded with 
respect to the alleged connection between the specified 
respiratory disorders and Agent Orange exposure.  In 
essential terms, McCartt stands for the proposition that, 
without the requisite active service in Vietnam and the 
establishment of one of the listed diseases, it may not be 
presumed that a veteran is entitled to the presumption of 
inservice exposure to an herbicide agent, i.e., Agent Orange.  
Without the establishment by competent evidence of inservice 
exposure to Agent Orange from which the specified respiratory 
disorders are claimed to have resulted, the claim may not be 
considered well grounded.  With respect to Agent Orange 
exposure, at least, under the holding in McCartt, such 
inservice exposure may not be presumed under the 
circumstances in this case.  

Additionally, no medical evidence has been presented in 
support of Agent Orange exposure having caused or aggravated 
any current respiratory disorder.  He has not indicated that 
any such medical evidence is obtainable.  The veteran's 
statement that his current respiratory disorders resulted 
from inservice Agent Orange exposure is not supportive of a 
well grounded claim because he is not a trained health 
professional competent to render an opinion as to medical 
causation  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, there is no competent and probative evidence of any 
nexus between any current respiratory disorder and inservice 
exposure to Agent Orange.  In the absence of such a nexus in 
this case, the claim may not be considered well grounded, and 
must be denied.  See Caluza.

In Robinette v. Brown, 8 Vet. App. 69, 80 (1995), the Court 
found that when the VA has before it a claim which is not 
well-grounded, but is otherwise on notice of relevant 
evidence which may exist or could be obtained, which if true, 
would make the claim "plausible," the VA is obligated to 
advise the claimant of the necessity of obtaining the 
evidence and assist in its acquisition.  However, the nature 
and extent of that obligation is dependent upon the facts and 
circumstances of each case.  Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996).  Having carefully examined the evidence of 
record, the Board notes that the veteran has not cited any 
competent medical evidence that would, if obtained, link any 
of his respiratory disorders to inservice exposure to Agent 
Orange, thereby rendering his claim well-grounded.

In ending, the Board points out that a recent amendment to 
the law governing Agent Orange claims eliminates any 
respiratory disorder, other than certain specified cancers, 
from presumptive service connection based on Agent Orange 
exposure during active service.  See 64 Fed. Reg. 59241 
(1999).  Obviously, this would pertain to the disposition of 
this case.  While the RO has not considered to claim on this 
basis, and the veteran has not been informed of it, the Board 
does not find that he has been prejudiced by the application 
of the new amendment in this decision because none of his 
respiratory disorders has ever been considered subject to 
presumptive service connection on the basis of Agent Orange 
exposure, and the new change in the applicable criteria has 
no substantive effect on this fact.  



ORDER

The veteran not having submitted a well grounded claim, 
service connection for pulmonary disorders that include 
residuals of a left lobectomy with left bullectomy, 
congenital bullous lung disease, residuals of pneumothorax, 
upper respiratory infections, and emphysema as secondary to 
exposure to Agent Orange is denied.  


REMAND

The veteran claimed service connection for bullous emphysema 
in August 1990.  The RO requested evidence pursuant thereto 
but did not receive anything more from the veteran until he 
again claimed service connection for emphysema in August 
1996.  By rating action in November 1996, the RO decided that 
new and material evidence had not been submitted to reopen 
the claim for service connection for bullous emphysema which 
had been denied, along with service connection for other 
pulmonary disorders, by final decision by the RO in February 
1989.  In June 1997, the veteran filed a timely notice of 
disagreement to the November 1996 decision through his 
accredited representative.  The RO did not follow with an 
applicable statement of the case.  Accordingly, the case is 
REMANDED for the following action:  

The veteran and his representative should 
be furnished a statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations on the issue of whether new 
and material evidence has been submitted 
in order to reopen the claim for service 
connection for emphysema.  This document 
should include detailed reasons and bases 
for the decision reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.  

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to ensure due process of 
law with respect to the adjudication of the specified claim.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals






